DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1, 2 and 8 have been amended; support for claims 1, 2 and 8 are found on page 8 of the instant specification. 
Claims 3 and 5 have been cancelled.
Claims 1, 2, 4 and 6-8 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 Claim Rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1, 2, 4, 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach nor render obvious wherein the separator is a tri-layered separator all having an exposed portions made of a water absorbent material, (a single water absorbent material for claim 2) wherein the first separator and the third separator have the same configuration and  the positive electrode having a continuous material having a three-dimensional network structure. The closest prior art is considered to be (a) Song KR 20060041559, (b) Mikami JP 2015/032379 A, and (c) Sugnaux US 2004/0131934.
Song teaches a primary battery having a separator that sucks up electrolyte solution by a capillary phenomenon through an exposed portion of the separator. Song fails to teach nor render obvious wherein the separator is a three layered separator with only the middle separator containing an electrolyte and wherein all three separators are made of a water absorbent material. Song also fails to teach nor render obvious the structure of the positive electrode being a bicontinuous material having a three dimensional network structure.
Mikami teaches a three layered separator in which the first separator is sandwiched between the second and third separators with the first separator having a liquid suction portion protruding outward form the main body of the separator such that electrolyte can be absorbed into the first separator. Mikami fails to teach wherein all three separator layers have an exposed portion and wherein all three separators are made of a water absorbent material. Mikami further fails to teach nor render obvious the structure of the positive electrode. A skilled artisan would not arrive at the claimed invention by solely combining Song and Mikami.
Sugnaux teaches discloses a mesoporous network electrode for electrochemical cells having a mesoporous, bicontinuous structure. Sugnaux fails to teach of a tri-layered separator having an extended parts that absorbs water or electrolyte. Sugnaux could be combined with the references above to meet all limitations relating to the positive electrode structure, however, the combination would not render all the claim limitations as obvious. A skilled artisan would not arrive at the claimed invention by combining Song, Mikami, and Sugnaux. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Applicant argues the amended claims overcome the prior art because (a) through the modification the references cited  fail to teach wherein all three separator layers have an exposed portion and mare made of a water absorbing material. The rejection in view of the amendments and the arguments have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727